DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least six (6) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 04 May 2021 has been entered, leaving claims 1-6 and 8-18 pending.

Response to Arguments
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly to discuss the claimed and disclosed invention if it is believed that such a discussion will help to advance prosecution. Arguments filed on 04 May 2021 are addressed as follows:
Arguments allege that according to the written description, “the hydrogel layer can be set to any thickness in the claimed range by controlling the drying rate/time” (Rem. 8, emphasis added), particularly since “the drying process can be stopped at any point in time to achieve a thickness within the range of 1 µm < x < 6 µm” (Rem. 8). This argument is repeated for the new matter rejection of claims 11-12 (Rem. 10).
First, it is noted that the written description provides no disclosure to this effect. That is, the written description does not outline setting to “any” thickness “by controlling the drying rate/time”, nor is there any disclosure of the drying process capable of being “stopped at any point in time”. If this argument is maintained, then it is suggested that further clarification to this effect, including for example with exact citations taken from the written description, be provided.
Second, it is noted that the only exemplary first disclosed thickness is a range of about 25-30 µm, and the only exemplary second disclosed thickness is a range of about 0.8-1 µm (spec. [0013] at 7:13-14). This coincides with second layer thickness that is from about 3.2% (i.e. 0.8 µm / 25 µm * 100%) to about 3⅓% (i.e. 1 µm / 30 µm * 100%) of the first thickness. This sole disclosure of about 3.2% to about 3⅓% is hardly representative of the claim 1 range, which provides for a dried hydrogel layer having a second thickness which not only extends up to as high as 20% of a first thickness, but which also extends far below about 3.2%. Unless there is some additional disclosure regarding exemplary first and second thicknesses, or in particular of exemplary shrinkage percentages, it would appear that the claim 1 range of “less than 20%” has 
Arguments further allege that the amendment of claim 5 with the subject matter of claim 7 resolves the previously identified new matter issue with the claim 5 pH range (Rem. 9). 
It is noted that claim 5 still actively recites a pH range which is not fully supported by the specification as originally filed, and so this claim remains rejected under 35 U.S.C. 112(a) as containing new matter.
Arguments further allege that the claim 9 range of between “10” and “19” centipoise is supported in the “original” filing of the instant application (Rem. 9-10).
It is noted that the “original” filing of the instant application is Provisional Application No. 62/288/043, and this original filing does not recite a viscosity range of between “10” and “19” centipoise in either the claims or its written description. Instead, its written description contains the same viscosity range of the instant application, namely a viscosity range of between “10.0” and “19.0” centipoise in [0012] at 7:12. Further, since the instant application is a Divisional filing of U.S. Application No. 15/417,616 (which is also directed to this same “10.0” to “19.0” centipoise range) and not a Continuation-In-Part, the pending claims must be fully supported by the Provisional filing in order to benefit from the effective filing date thereof. If this argument is maintained, then it is suggested that further clarification, including for example with exact citations taken from the written description, be provided.
Arguments further allege that Hull et al. (US 6,656,410) does not dispense hydrogel because Hull’s gel is transformed to a gel after depositing takes place (Rem. 11).
It is noted that this argument conflates a “gel” state of matter with a gel-containing composition being deposited. Notably, Applicant’s hydrogel is deposited and transformed into a comprises hydrogel material. Likewise in Hull, the material which is capable of gelling, which is construed in claim rejections according to a first interpretation as comprising hydrogel, exists in the build material being deposited. It is in turn not apparent that any substantive difference in fact exists in the manner alleged by this argument.
Further to the preceding argument, arguments further allege that the build material of Hull cannot be considered a gel at the time of deposition “as recited in claim 1” (Rem. 11, 2nd to last line). 
It is noted that claim 1 outlines no such recitation regarding the state of matter of the material being deposited. Claim 1 again only recites in step (1) that a layer of hydrogel is dispensed, and as evidenced by the 04 May 2021 amendments to dependent claim 5, this dispensed layer of hydrogel is only converted to a “gel” state of matter after the dispensing takes place. If the claimed hydrogel is in fact intended to be in a “gel” or “gelled” state at the time of deposition as alleged by this argument, then it is suggested that a fully supported amendment be made to this effect.
Arguments further allege that Murphy does not use a viscosity modifier, and that drying (or removing solvent/water) from Murphy’s hydrogel would be inconsistent with and frustrates the technical objectives of Murphy, and would render Murphy unsuitable for its intended purpose, citing MPEP § 2143.01(V) as evidence (Rem. 12-13).
It is noted that this argument addresses Murphy alone as opposed to the combination of Murphy with Hull. While MPEP § 2143.01(V) does pertain to a proposed modification not Murphy as alleged by this argument, but instead proposes a modification to Hull, in particular to capitalize on the benefits of Hull’s deposition technique for additional materials such as those of Murphy. It is not apparent at this time that this proposed modification would in fact render Hull unsatisfactory for its intended purpose, or that use of Murphy’s material would not be possible in Hull, which already discloses gels. If this argument is maintained, then further clarification regarding the proposed modification that is in fact being made, particular to Hull and not Murphy, be addressed in full.
For the above reasons, the previously outlined new matter and prior art rejections are hereby maintained. Applicant’s Representative is again encouraged to contact the Examiner directly, once the response contained herein is reviewed, to discuss the claimed and disclosed invention if it is believed that such a discussion will help to advance prosecution 

Priority
While a claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged, the instant application is not in compliance with one or more conditions for receiving benefit of the earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Specification
The disclosure is objected to because of the following informalities: In labeled Page 2 of the amendments to the specification filed on 04 May 2021, ¶ [0010] is mislabeled as “[0011]”.  
Appropriate correction is required.

Claim Objections
Claims 1-6 and 8-18 are objected to because of the following informalities:  
At line 2 of claim 1, a comma should be added between “applications” and “the”.
At line 1 of claim 4, terms such as “being dispensed” should be added between “hydrogel” and “is”.
At line 1 of claim 9, it is believed that “claim 1” should be deleted.
The same or similar above change (b) should also be made at line 1 of claim 10 between “hydrogel” and “includes”.
Appropriate correction of these issues (a)-(d) is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations, in particular, raise new matter issues:
The claim 1 step (2) range of “less than 20%” is far broader than and thus not fully supported by more narrow exemplary thickness reduction values outlined by the originally filed specification in [0013] at 7:12-14. 
In particular, it is noted that the only exemplary first disclosed thickness is a range of about 25-30 µm, and the only exemplary second disclosed thickness is a range of about 0.8-1 µm (spec. [0013] at 7:13-14). This coincides with a second layer thickness that is from about 3.2% (i.e. 0.8 µm / 25 µm * 100%) to about 3⅓% (i.e. 1 µm / 30 µm * 100%) of the first thickness. This sole disclosure of about 3.2% to about 3⅓% is hardly representative of the claim 1 range, which provides for a dried hydrogel layer having a second thickness which not only extends up to as high as 20% of a first thickness, but which also extends far below the about 3.2% referenced above. Unless there is some 
The claim 5 pH range of “above 6” is far broader than and thus not fully supported by the more narrow exemplary pH values outlined by the originally filed specification in [0014] at 8:2-7.
In particular, the only disclosed, relevant pH range is from 6 to 8 ([0014] at 8:4), or in particular 6.8 ([0014] at 8:6) or 7.4 ([0014] at 8:7). The claim 5 range, however, extends far above this disclosed upper threshold of a pH of 8, thereby being inclusive of subject matter extending far beyond what the written description in fact supports.
The claim 9 viscosity range of between “10” and “19” centipoise is slightly broader than and thus not fully supported by the more narrow range of between “10.0” and “19.0” centipoise outlined by the originally filed specification in [0013] at 7:5.
Notably, the disclosed 10.0 and 19.0 pH values each comprise three significant digits, with these pH values each being specified to the nearest tenth of a pH value, (i.e. 10.0, and 19.0); this indicates that the pH values being referenced are limited strictly to 10.0 (as opposed to any of 9.5, 9.6, 9.7, 9.8, 9.9, 10.1, 10.2, 10.3, 10.4, or any value therebetween) and 19.0 (as opposed to any of 18.5, 18.6, 18.7, 18.8, 18.9, 19.1, 19.2, 19.3, 19.4, or any value therebetween). The claim 9 pH values, however, only comprise two significant figures, which means that for the claimed pH value of 10, an actual pH value of 9.5, 9.6, 9.7, 9.8, 9.9, 10.1, 10.2, 10.3, 10.4, or any value therebetween might exist, with a similar corresponding range existing also for the claimed two-significant 
In relation to new matter issue (a) above, the claim 11 range is far broader than and thus not fully supported by the narrower ranges outlined by the originally filed specification in [0013] at 7:12-14.
In particular, it is noted that the only exemplary first disclosed thickness is a range of about 25-30 µm (spec. [0013] at 7:13). This sole disclosure is hardly representative of the claim 11 range, which provides for a first thickness not only extending below 25 µm to as low as 10 µm, but also far past the above-cited 30 µm upper threshold that is actually disclosed. Unless there is some additional disclosure regarding exemplary first thicknesses, it would appear that the claim 11 range has been selected arbitrarily and is inclusive of subject matter extending far beyond what the written description in fact supports.
In relation to new matter issue (a) above, the claim 12 range is far broader than and thus not fully supported by the narrower ranges outlined by the originally filed specification in [0013] at 7:12-14.
In particular, it is noted that the only exemplary second disclosed thickness is a range of about 0.8-1 µm (spec. [0013] at 7:14). This sole disclosure is hardly representative of the claim 12 range, which provides for a second thickness not only extending above 1 µm to as high as 2 µm, but also far below the above-cited 0.8 µm lower threshold that is actually disclosed. Unless there is some additional disclosure 
The claim 13 thickness reduction range is considered new matter for the same or similar reasons set forth for the broader claim 1 range under new matter issue (a) above.
Appropriate correction of these issues (a)-(f) is required, either by removing the limitations at issue from the claims, by amending these limitations in an appropriate manner to more clearly reflect what the specification supports, or by demonstrating that adequate support for these limitations in fact lies in the specification as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the claim 9 line 1 reference back to both “claim 4” and “claim 1” raises a question regarding from which of these claim 9 actually depends. If the former of these is intended, a suggested correction to this effect appears under objection (b) above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 6,656,410), or in the alternative over Hull in view of Murphy et al. (US 2014/0093932).
Claim 4 is rejected under 35 U.S.C. 103 as obvious either over Hull alone as applied to claim 1, and further in view of Murphy, or over Hull in view of Murphy as applied under the alternative rejection of claim 1.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as obvious over Hull in view of Murphy.
As to claim 1, Hull teaches a method in which a build material is dispensed on a support before drying a layer of the build material, selectively imaging to leave both cured and uncured build material portions, and repeating these steps to form an object (see at least the abstract in addition to the fig. 2-8 embodiment(s) and their corresponding description), whereby a gel-containing build material is disclosed (7:6, 14:22) which is believed to meet the claimed hydrogel, and whereby a resulting object is formed which the claimed scaffold and its intended use are not at this time believed to distinguish over structurally (see MPEP 2111.02(II) regarding claim recitations of intended use). While Hull only discloses a 30% reduction in thickness at 11:39-42, which would result in a second thickness that is 70% of a first thickness thereby 
In the alternative that it is ultimately determined that Hull’s above-cited gel is not in fact disclosed with sufficient specificity to meet the claimed hydrogel, and/or that Hull’s resulting article may not in fact be construed as the claimed scaffold, it is noted that Hull generally contemplates use of a wide range of build materials and teaches that “any SFF process” may be utilized (14:37), many of which are outlined explicitly at 1:25-30, and one or more of which is descriptive of what Murphy discloses, with Murphy relating also to Hull also in that three-dimensional printing is utilized to form an article from build material comprising gel and providable in gel form which is subjected during the build to an adjustment in temperature which resembles Hull’s drying (Murphy [0070]), and likewise to radiation for catalyzing a photoinitiation or solidification reaction of at least a portion thereof (Murphy [0006]), whereby a hydrogel material is explicitly disclosed (see at least Murphy’s abstract for a cartridge or printer containing both bio-ink and support material which may be selectively deposited, the jettable bio-ink comprising the [0006] and [0126]-[0130] and/or [0134] hydrogel(s), and the jettable support material likewise being formable from hydrogel ([0150]-[0151], etc.)). It would have been obvious for one of ordinary skill in the art to incorporate the above teachings from Murphy into Hull as providing an art-recognized equivalent, interchangeable, and/or improved gel and/or gellable 
Hull’s above-cited technique comprises the claim 2 selective dispensing in addition to the claim 4 solution (see the 8:3 provision of water as solvent), extraction, and shrinking (see at least the above citations), and a thickness falling into the claim 11 range (see at least 11:39), and Murphy likewise teaches the claim 4 hydrogel solution (see at least [0006]).
While Hull does not appear to explicitly disclose use of the claim 3 printhead, Murphy discloses this feature explicitly for the above-cited selective deposition (see at least Murphy’s abstract and at [0087]), and it would have been obvious for one of ordinary skill in the art to incorporate this feature from Murphy into Hull as providing an art-recognized suitable, interchangeable, and/or improved deposition means.
While Hull does not appear to explicitly disclose the claim 10 material(s), one or more of these are disclosed by Murphy (see, for example, collagen and elastin disclosed at least at [0123]), and it would have been obvious for one of ordinary skill in the art to incorporate this material from Murphy into Hull so as to facilitate or provide for the one or more of Murphy’s disclosed intended use(s) incorporated into Hull as outlined under the rejection of claim 1 above.
While Hull teaches a final 11:42 thickness exceeding that of claim 12, determination of workable build layer thickness is believed to be a design or functional choice optimizable by one of ordinary skill in the art through routine experimentation based on the article being manufactured and specific aspects thereof (see again MPEP 2144.05(II), in addition to the optimization rationale outlined under the rejection of claim 1 above).
The claim 13 thickness reduction is met or obvious over Hull as outlined under the rejection of claim 1 above.
The claim 14-16 and 18 support material may be construed as dried but unimaged build material 32 which in contrast to object material 34 does not form a part of the 3D printed object but instead serves as support material for the object and for overlying build material layers 52 (see also the 7:9 disclosure of a self-supporting nature of the build material).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull or Hull in view of Murphy as applied to claims 1-4, 10-16, and 18 above, and further in view of Yoo (US 2011/0212501).
While Hull does not appear to explicitly disclose the claim 5 or 6 use of a buffer to increase pH or the claim 8 acid, Yoo teaches the claim 8 dissolution in acetic acid [0170] and provision of the claim 5-6 pH with use of a buffer to facilitate bioprinting [0171]. It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Yoo into Hull as providing an art-recognized suitable, interchangeable, and/or improved build material formulation and/or printing technique.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hull or Hull in view of Murphy as applied to claims 1-4, 10-16, and 18 above, and further in view of Leighton et al. (US 2015/0151487).
While Hull does not appear to explicitly disclose use of the claim 9 viscosities, Leighton teaches viscosity values meeting or rendering obvious those of claim 9 for selectively depositing hydrogel material from an inkjet printhead (see at least [0024]-[0025] and the fig. 1 deposition), .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hull or Hull in view of Murphy as applied to claims 1-4, 10-16, and 18 above, and further in view of Stockwell et al. (US 8,575,258).
While Hull does not disclose use of the claim 17 wax as a support material, and in addition/alternative with respect to the claim 14-16 and 18 support material features addressed under the rejection of these claims above, Stockwell is recognized for disclosing deposition of a hydrocarbon wax support material deposition alongside build material deposition (see at least the abstract). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Stockwell into Hull as providing an art-recognized suitable, interchangeable, and/or improved material with which to support the build material during the build process.








Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742